United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-3034                                                September Term, 2020
                                                                   1:21-cr-00222-TFH-2
                                                      Filed On: August 9, 2021
United States of America,

             Appellee

      v.

George Pierre Tanios,

             Appellant


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

      BEFORE:       Henderson, Rogers, and Walker, Circuit Judges

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the memoranda of law and facts filed by the parties.
The court has determined that the issues presented occasion no need for an opinion.
See D.C. Cir. Rule 36. It is

      ORDERED and ADJUDGED that the district court’s May 12, 2021 order be
reversed and the case remanded for the district court to order appellant’s pretrial
release subject to appropriate conditions, including home detention and electronic
monitoring. On this record, we conclude that the district court clearly erred in
determining that no condition or combination of conditions of release would reasonably
assure the safety of the community. See United States v. Munchel, 991 F.3d 1273,
1282 (D.C. Cir. 2021).

       Although appellant has not shown that the district court applied a presumption of
detention in contravention of the Bail Reform Act and precedent, see United States v.
Khater, No. 21-3033, Judgment at *2 (D.C. Cir. July 27, 2021) (per curiam), the district
court clearly erred in its individualized assessment of appellant’s dangerousness. The
record reflects that Tanios has no past felony convictions, no ties to any extremist
organizations, and no post-January 6 criminal behavior that would otherwise show him
to pose a danger to the community within the meaning of the Bail Reform Act. Cf.
Munchel, 991 F.3d at 1282-84 (remanding pretrial detention orders where the district
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-3034                                                September Term, 2020

court did not demonstrate it adequately considered whether the defendants present an
articulable threat to the community in light of the absence of record evidence that
defendants committed violence or were involved in planning or coordinating the events
of January 6).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.



                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Scott H. Atchue
                                                         Deputy Clerk




                                          Page 2